Citation Nr: 1221953	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  07-19 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder in excess of 50 percent prior to September 15, 2008.  

2.  Entitlement to an initial evaluation for posttraumatic stress disorder in excess of 70 percent as of September 15, 2008.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.A.




ATTORNEY FOR THE BOARD

K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and January 2008 rating decisions of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  In the February 2006 rating decision, the RO awarded service connection for posttraumatic stress disorder and assigned a 50 percent evaluation, effective December 19, 2005. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In a July 2009 rating decision, the RO granted an increased rating to 70 percent, effective September 15, 2008.  The Veteran has indicated this did not satisfy his appeal, and thus the appeal continues. 

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge at an August 2009 Travel Board hearing.  

In September 2009 and April 2011, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 





FINDINGS OF FACT

1.  Prior to September 15, 2008, the Veteran's PTSD was manifested by nightmares, intrusive thoughts, flashbacks, anger, irritability, avoidant behavior, hypervigilance an exaggerated startle response, alcohol abuse, and passive suicidal ideation without a plan, resulting in reduced reliability and productivity occupationally, but not resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Since September 15, 2008, the Veteran's PTSD was manifested by depression, irritability, feeling overwhelmed and distracted, sleep problems, night sweats, insomnia, anxious mood, anger, hypervigilance, exaggerated startle response, alcohol abuse, and suicidal ideation, with deficiencies in most areas, but without evidence of total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent, for PTSD, prior to September 15, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a disability rating in excess of 70 percent, for PTSD, since September 15, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, a December 2005 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to the VA.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA outpatient treatment records, the reports from VA examinations, private treatment records, and testimony from the Veteran and his wife.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

II.  Legal Criteria

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Board acknowledges, however, that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  Thus, in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.

The Veteran's statements describing the symptoms of his service-connected disorder are deemed competent evidence.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The Veteran's PTSD is currently rated as 50 percent disabling prior to September 15, 2008, and 70 percent disabling since September 15, 2008, under Diagnostic Code 9411.  The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130 

Under the general rating formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a GAF score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2011)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995). 

A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  The Board notes that a GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 contemplates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). See DSM-IV at 44-47.  A GAF score of 21-30 contemplates behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) .

Additionally, all the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

III.  Factual Background

A.  Prior to September 15, 2008

A January 2006 VA examination report shows that the Veteran reported PTSD symptoms of nightmares or disturbing dreams, approximately once a month, intrusive thoughts 2-3 times per week with an aftermath that may last an entire day, infrequent flashbacks, concerns about anger and irritability, avoidance behavior, significant levels of hypervigilant behavior, and exaggerated startle.  

Upon mental status examination the Veteran's immediate and recent memories were satisfactory.  His remote memory was good.  He was oriented in all spheres.  His speech was normal as to rate and volume.  There was an increase in level of emotionality when discussing active duty stressor events.  Thought content contained no suicidal or homicidal ideation today.  Thought process production was spontaneous and abundant.  Continuity of thought was goal directed and relevant.  There were no delusions, ideas of reference, or feelings of unreality.  The Veteran's abstractability was good.  His concentration was satisfactory.  His mood today was evaluated by the examiner as euthymic and his range of affect was broad.  He was alert, responsive, and cooperative.  His judgment was intact and his insight was fair.  The Veteran was diagnosed with PTSD and assigned a GAF score of 41.  

VA treatment records dated from January 2006 to December 2007 show that Veteran reported experiencing nightmares, flashbacks, depression, and anger issues.  His mood was assessed as irritable and his affect anxious.  His thought process was logical and he denied paranoia.  Impulse control, insight, and judgment were all fair.  Memory and cognition were intact.  Passive suicidal ideation without a plan was reported.  The Veteran reported that he has been married for 36 years and has 3 adult children.  He indicated that he played cards, going dinner with friends, doing yard work, and reported several different trips including a reunion and a fishing trip.  The Veteran was assigned a GAF score of 31 throughout this time period.  

A November 2006 VA examination report shows that the Veteran was cooperative and pleasant throughout his interview.  The following history for the Veteran's PTSD was given: The Veteran first approached Mental Health in December 2005, when he was a walk-in patient.  He was complaining at that time of suicidal ideation and depression and was diagnosed with PTSD at that time.  Since that time, the Veteran has seen a psychiatrist and has also had counseling at the Veteran's center two times a month.  

Current symptoms include poor sleep which is very restless and nightmares which the Veteran describes as "Technicolor night screamers."  He has night sweats occasionally, low energy and motivation, and poor concentration and short-term memory.  He indicated that he usually has to write everything down in order to remember it.  He also demonstrated symptoms of depression and stated that he stays in bed most of the day at times.  The Veteran stated that he is very demanding of himself and others, and he has difficulty focusing.  He has some obsessive-compulsive behaviors, such as checking behavior and orderliness, as well as counting; however in contrast, the Veteran when he is feeling depressed tends to neglect his personal hygiene.  He is hypervigilent and he has difficulty with anger.  He indicated that his anger has been a special problem and that he used to frighten other people by breaking things, but he denies being physically violent.  The Veteran also reported that he cries frequently and usually in private.  He avoids camping in tents, crowds, and heavy traffic.  He stated that he has wanted to go to the Wall for a very long time, but he is unable emotionally to do so.  He also avoids talking about his combat experiences, and he tries not to think about them despite the fact that he has intrusive thoughts of combat on a daily basis.  

The Veteran reported being married for 36 years.  He has 3 children.  One of his sons is due to a prior relationship, and the Veteran indicated with some regret that he drove her away.  He has one son and one daughter from his current marriage.  The Veteran indicated that his relationship has improved somewhat with his wife and children and he calls his wife his "best friend."  The Veteran indicated that his father lives with him and his wife, which is a considerable stress in itself.  

Occupationally, the Veteran worked for a police department for 22 years.  He became angry at supervisors and walked off the job in 1991.  After that period of time, he did not work for 6 months.  He then became a wildlife habitat employee working on construction of habitat and living in the woods.  He also for a time was an off-road tour guide, but he had difficulty dealing with the customers and others.  He continues to do that job on a very part-time basis, but he indicates that his customers are very rare at this point.  The Veteran reported that during some of his occupational history, he has had to deal with helicopters, both in regard to the police department and also in the wildlife habitat work, and when he heard helicopters, he would have flashbacks.  The Veteran indicated that whenever he had the flashbacks he also felt nauseated.  After the police department, the Veteran decided to cut back on his drinking, and he also stopped smoking and began going to a gym to become more physically fit.  

Socially, the Veteran indicated that he enjoys going to the gym, moving the yard, and also is active in a historical society.  He does have some close friends who are combat buddies but he states his wife has encouraged him to socialize somewhat with other couples.  The Veteran indicates that for a period of time he was drinking 130 beers per week and was not eating.  He stated that he had a "serious" problem with drinking.  His biggest problem with drinking was when he was in the police department.  He has cut far back on his drinking since 2004 and stated that he is mostly sober now.  

Upon mental status examination, the Veteran was oriented in all spheres.  Affect was constricted and the mood was depressed.  Thought process was linear and goal directed with no evidence of psychosis, but with an indication of having had flashbacks and other combat-related cognitive phenomena.  Speech was of normal rate and rhythm.  Eye contact was fair.  Judgment at times has been severely impaired by the Veteran's PTSD symptoms and by subsequent drinking.  Insight is improving with treatment.  Memory and concentration are diminished to the point that the Veteran has to write everything down.  He denies current suicidal or homicidal ideation, but for many years, he had passive suicidal ideation in that he participated in very high-risk behaviors, particularly when he was working for the police department.  The examiner diagnosed the Veteran with PTSD chronic, combat related, severe, and assigned a GAF score of 31.  

Progress notes from the Vet Center dated from February 2007 to September 2008 show that the Veteran had continued symptoms of trouble sleeping, nightmares, night sweats, and depression.  He had continued issues with alcohol abuse.  He also reported socializing with his family, volunteering at the airport hospitality room, playing cards at the VFW, working on home projects, and was elected vice president of his ranger association.  

A November 2006 written statement from the Veteran's former supervisor from a game and fish commission.  The letter indicated that he had witnessed countless numbers of offensive and aggressive verbal assaults that the Veteran directed toward subordinates and volunteers; excessive alcohol consumption off-duty, physical confrontations with subordinates that required interference from others, lack of patience or tolerance, preference to work alone, avoidance of social activities, and a general lack of enthusiasm for job.  He indicated that these behaviors made the Veteran a poor supervisor, difficult employee, and created countless personnel and customer problems.  

In a May 2007 written statement from the Veteran indicated that he went to the VA because of severe depression causing suicidal ideation.  He stated that he was drinking to excess just to get by and that he left his job at the Game and Fish department because of irrational bouts of near continuous sullen behavior, irrational impulse control, unprovoked anger escalating violent behavior from threats of violence to physically assaultive behavior toward subordinate and volunteers.  The Veteran stated that this escalating behavior was leading to his termination.  In addition, the Veteran stated that he does not develop new relationships and does not maintain previous relationships and does not call "old friends."  

A September 2007 letter from the Veteran's former colleague at the police department indicated that on the Veteran's final day of employment, he was in a closed door meeting with his supervisors and there was a loud argument.  Later that morning, after the Veteran had quit, the Veteran's supervisors had questioned the whereabouts of the Veteran's service revolver.  They had concerns about the Veteran returning to use the weapon.  

A February 2008 private treatment record shows that the Veteran had hypervigilance, sense of foreboding, nightmares, and daytime war flashbacks.  The Veteran was diagnosed with PTSD and assigned a GAF score of 60.  

A June 2008 private treatment record shows that the Veteran's PTSD symptoms included anger management issues, sullen, withdrawn, and difficulty socializing.  The Veteran was diagnosed with PTSD and assigned a GAF score of 51.  
An August 2008 private treatment record shows that the Veteran's PTSD was causing anger management issues and recurrent suicidal ideation.  The Veteran was noted to be sullen, agitated, and withdrawn.  He was assigned a GAF score of 40.  

B.  Beginning September 15, 2008

A September 15, 2008, VA mental health note shows that the Veteran reported sleep that has been interrupted.  He stated that he does not go to bed until 2 am because of sleep problems.  He started medication and does not recall the nightmares, still thrashes around in sleep and sits up and screams.  This bothers his spouse.  The Veteran reported not having had worked for the past 5 years.  The Veteran worked for Game and Fish and got really depressed.  He tried to start a tour company after leaving Game and Fish but could not deal with other guides and management.  His energy is not good.  He writes his appointments on a calendar, he will space stuff out and get distracted.  The Veteran has accepted his memory deficits and distractibility.  Irritability has been a problem.  He compensates by avoiding others, leaves room, and isolates when environmental stressor gets too much.  He reported transient suicidal thoughts without intent or plan.  The examiner noted that the Veteran has intermittent thoughts that bother him especially when he is stressed or sad.  He does his best to avoid situations that would get him into this state.  He has these when he gets mad at himself for things he cannot control.  In the past he actually has put a gun to his head.  He has since then had his weapons locked up and his wife has the only key.  

The examiner noted that the Veteran is chronically hypervigilant.  He does not let people behind him and sits with his back to the wall.  He avoids lines and will not go into a drive through if there is a car in front-he does not want to get boxed in.  He does not go to theatres or sporting events and the last game he attended was 20 years ago and there were only 50 people there.  

VA outpatient treatment records dated from July 2009 to October 2010 show that the Veteran had consistent severe PTSD symptoms which include symptoms of depression, irritability, feeling overwhelmed and distracted, sleep problems, including insomnia, and suicidal ideation.  Throughout the period, the Veteran was assigned a GAF score of 30.  

Vet Center progress notes from September 2008 to February 2010 show that the Veteran continued individual sessions with a counselor to discuss his PTSD symptoms.  The Veteran reported depression, sleep issues, night sweats, and alcohol abuse.  He also reported socializing with his friends and family and continuing to volunteer at the airport.  The Veteran reported several trips to visit family and friends.  

In August 2009, the Veteran and his wife testified at a Board hearing.  The Veteran testified that after leaving military service he became a policeman in 1969 and worked for the department for 22 years.  He testified that for 16 years of that time he did not have any interaction with other people-he pretty much had his own duties and assignments.  Then, the Veteran got transferred to a position that required more interaction.  He reported getting into a heated argument with his supervisors where he knocked one of them down and subsequently quit.  Then, the Veteran got a position with a game and fish department.  The Veteran testified that this was an isolated work environment as well, he had no structural supervision.  He reported working there from 1991 to 2003.  In 2000, the Veteran took on a supervisory role in that position and the Veteran had verbal and physical outbursts. He was sent to anger management on two occasions.  The Veteran testified that eventually the writing was on the wall and he quit in 2003.  After leaving that position the Veteran attempted to do off-road tours but testified that he never made more than 1000 a year and his PTSD symptoms interfered with his ability to run the business successfully.  

The Veteran's wife testified at the Board hearing about the effects of her husband's PTSD symptoms on his and her social life.  The Veteran's spouse testified that at family functions the Veteran tends to retreat to his garage and that he no longer talks to his sister after a dinner out resulted in the Veteran getting into a fight with a group of bikers.  She stated that the Veteran does not want to see any of the people that he worked with.  She also testified that the Veteran does not sleep or eat right.  She indicated that when he sleeps he has nightmares where he hits, kicks, and she has to wake him up and hold him down.  

An April 2010 VA examination report shows that the Veteran reported living with his wife of 40 years.  The Veteran reported that all 3 of his children and his 4 grandchildren all live within 5 miles of his home and visit often.  He stated that he can tolerate no more than 4 people in house before he has to adjourn to the garage.  Since PTSD counseling, the Veteran and his children have resumed a friendly relationship after many years of being estranged from them due to his PTSD.  He reported being part of a military association and talks to them fairly often, especially people he served with.  The Veteran also reported playing cards with police force friends every other week.  He also volunteers weekly at the to greet traveling veterans.  He denied a history of suicide attempts but reported an incident in February 2009 where he challenged a rude young man outside of a restaurant for cursing aloud in public and insulting his wife.  The men were separated by two women and there was no physical violence.  

Upon psychiatric examination the Veteran's general appearance was clean, neatly groomed, and appropriately dressed.  Psychomotor activity was unremarkable.  Speech was unremarkable, clear, and coherent.  His attitude towards the examiner was cooperative and attentive.  The Veteran's affect was full and appropriate.  His mood was anxious, agitated, and dysphoric.  His attention was intact and he was able to do serial 7's and to spell a word forwards and backwards.  He was fully oriented and his thought process was unremarkable.  His thought content included suicidal ideation.  No delusions were noted and the Veteran seemed to understand the outcome of behavior and understand that he has a problem.  The Veteran reported sleep impairment and reported marked difficulty falling asleep before 3-4 a.m.  He sleeps more heavily when the sun is up.  The Veteran feels this pattern is because of his combat experiences in Vietnam (in ambush position at night, able to sleep in day).  He has always preferred night work.  He reported nightmares 3 times a week or more often which wake him.  The Veteran has heavy night sweats and reported occasional daytime naps.  He stated he is sometimes too sleepy in daytime to meet his domestic obligations.  The Veteran denied panic attacks and homicidal thoughts.  He reported chronic suicidal ideation in the past 2 years but reported being able to "put it away."  He avoids hazardous activities and has fair impulse control.  Remote, recent, and immediate memory were normal.  

The Veteran persistently re-experiences the traumatic event by having recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions, recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He has markedly diminished interest or participation in significant activities and a feeling of detachment from others.  He has difficulty falling asleep, irritability or outbursts or anger, hypervigilance, and exaggerated startle response.   

The examiner noted that the Veteran has been unable to hold paid employment since 2004.  He tried working for himself in 2007 but was unsuccessful due to interpersonal difficulties.  The Veteran drinks beer at home by himself 2-3 evenings a week.  This, he says, helps him reduce his chronic anxiety and irritability and helps him fall asleep.  The Veteran was diagnosed with PTSD and assigned a GAF score of 30.  

October 2010, April 2011 and October 2011 VA mental health outpatient notes show that the Veteran reported having a hard time falling asleep and having night sweats.  He reported getting along well with his family but still finding large groups tough.  The Veteran reported transient suicidal thoughts.  He reported drinking 2-3 times per week and will drink a 12 pack.  His mood was frustrated and anxious and his affect was constricted.  He had good rapport.  The Veteran was diagnosed with severe, chronic PTSD and assigned a GAF score of 30.  






IV.  Analysis

A.  Prior to September 15, 2008

The Board finds that the overall medical evidence reflects a level of impairment most consistent with the criteria for the current 50 percent rating under Diagnostic Code 9411.  The record reflects that the Veteran's PTSD has caused social and occupational impairment which has been primarily characterized by nightmares, intrusive thoughts, flashbacks, anger, irritability, avoidant behavior, hypervigilance and exaggerated startle response.  It has also been characterized by suicidal ideation and alcohol abuse.  

The Veteran's level of social impairment does not warrant a rating in excess of 50 percent.  The Veteran reported being married for over 36 years to the same woman. His social impairment seems to be primarily characterized by social withdrawal and personal distancing as well as anger and irritability.  

In terms of occupational impairment, the Board finds that his level impairment does not warrant a rating in excess of 50 percent.  The 50 percent rating takes into account reduced reliability and productivity.  The record evidence shows that the Veteran's PTSD caused occupational impairment such as offensive and aggressive verbal assaults that the Veteran directed toward subordinates and volunteers; excessive alcohol consumption off-duty, physical confrontations with subordinates that required interference from others, lack of patience or tolerance, preference to work alone, avoidance of social activities, and a general lack of enthusiasm for job.  Given the fact that the criteria take into account these occupational manifestations, a 50 percent rating most accurately reflects the level of occupational impairment during this time period. 

In order to warrant an evaluation in excess of 50 percent under Diagnostic Code 9411, the evidence must show that the Veteran's PTSD is characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  This type of symptomatology is not shown in the Veteran's case. 

Based upon these findings, and following a full review of the record, the Board determines that the preponderance of the evidence is against a finding that the Veteran's disability should be rated in excess of 50 percent.  During the early period, the Veteran's PTSD has been no more than 50 percent disabling, therefore the requirements for a rating of 70 or a 100 percent have not been met.  As the Board finds that the record presents no basis for an assignment of more than a 50 percent rating for PTSD, there is no basis for staged ratings of the disability pursuant to Fenderson and Hart.  Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 509-10.  

Also considered by the Board is whether the Veteran's PTSD warrants referral for extraschedular consideration.  The above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  There is no showing that his PTSD reflects so exceptional or unusual a disability picture as to warrant the assignment of an evaluation higher than the 50 percent rating.  See 38 C.F.R. § 3.321(b)(1).  There is no indication that his PTSD results in marked interference with employment (i.e., beyond that contemplated in the assigned evaluation) for the period in question. 

Moreover, the Veteran's condition is not shown to warrant hospitalization, or to otherwise render impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In reaching these determinations, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Beginning September 15, 2008

The Board finds that the overall medical evidence reflects a level of impairment most consistent with the criteria for the current 70 percent rating under Diagnostic Code 9411.  The record reflects that the Veteran's PTSD has caused social impairment which has been primarily characterized by depression, irritability, feeling overwhelmed and distracted, sleep problems, night sweats, insomnia, anxious mood, anger, hypervigilance, and exaggerated startle response.  It has also been characterized by alcohol abuse and suicidal ideation.  The record also reflects that the Veteran's PTSD symptoms have caused severe occupational impairment such that the Veteran is no longer employed and has been deemed unemployable due to his PTSD symptoms.  

In terms of social impairment, the Veteran reported being married for over 40 years to the same woman.  He also reported improved relationships with his children and grandchildren, though he still finds it difficult to deal with large crowds.  The Veteran also reported being engaged in various social activities.  For example, the Veteran reported being part of the military association and talking to them fairly often, especially people he served with.  The Veteran also reported playing cards with police force friends every other week.  In addition, he volunteers weekly to greet traveling veterans.  His social impairment seems to be primarily characterized by social withdrawal and personal distancing as well as irritability and anger.  However, in light of his various social activities discussed above, he clearly does not have total social impairment.  

In terms of occupational impairment, the Veteran's PTSD symptoms have caused severe occupational impairment.  The April 2010 VA examiner noted that the Veteran has been unable to hold paid employment since 2004.  He tried working for himself in 2007 but was unsuccessful due to interpersonal difficulties.  It is clear from the record evidence that the Veteran's PTSD has caused occupational impairment that is severe in its nature.  

Taking the Veteran's occupation and social impairment due to PTSD symptoms into consideration, a 70 percent rating most accurately reflects the level of overall social and occupational impairment during this time period.  

In order to warrant an evaluation in excess of 70 percent under Diagnostic Code 9411, the evidence must show that the Veteran's PTSD is characterized by total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  This type of symptomatology is not shown in the Veteran's case at any time during the appeal period.  

Based upon these findings, and following a full review of the record, the Board determines that the preponderance of the evidence is against a finding that the Veteran's disability should be rated in excess of 70 percent.  During the appeal period, the Veteran's PTSD has been no more than 70 percent disabling, therefore the requirements for a rating of 100 percent have not been met.  As the Board finds that the record presents no basis for an assignment of more than a 70 percent rating for PTSD, there is no basis for staged ratings of the disability pursuant to Fenderson and Hart.  Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 509-10.  

Also considered by the Board is whether the Veteran's PTSD warrants referral for extraschedular consideration.  The above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  There is no showing that his PTSD reflects so exceptional or unusual a disability picture as to warrant the assignment of an evaluation higher than the 50 percent rating.  See 38 C.F.R. § 3.321(b)(1).  There is no indication that his PTSD results in symptoms not contemplated by the schedular criteria so as to render impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In reaching these determinations, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation for posttraumatic stress disorder in excess of 50 percent prior to September 15, 2008, is denied.  

Entitlement to an initial evaluation for posttraumatic stress disorder in excess of 70 percent as of September 15, 2008, is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


